DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WINSTON DENNARD PINTO,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3329

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
2012CF008130AXX.

  Winston Pinto, Miami, pro se.

  No response required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.